Exhibit 7 JOINT FILING AGREEMENT Each of the undersigned agrees that (i) the statement on Schedule 13D relating to the Common Units of Southcross Energy Partners LP has been adopted and filed on behalf of each of them, (ii) all future amendments to such statement on Schedule 13D will, unless written notice to the contrary is delivered as described below, be jointly filed on behalf of each of them, (iii) the provisions of Rule 13d-I(k)(1) under the Securities Exchange Act of 1934 to apply to each of them. This agreement may be terminated with respect to the obligations to jointly file future amendments to such statement on Schedule 13D as to any of the undersigned upon such person giving written notice thereof to each of the other persons signatory hereto, at the principal office thereof. Date: August 14, 2014 TW BBTS Aggregator LP, a Delaware limited partnership By: TW/LM GP Sub, LLC, its General Partner By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance BB-II Holdco LP, a Delaware limited partnership By: TW/LM GP Sub, LLC, its General Partner By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance TW/LM GP Sub. LLC, a Texas limited liability company By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance Tailwater Energy Fund I LP, a Delaware limited partnership By: TW GP EF-I, LP, its General Partner By: TW GP EF-I GP, LLC, its General Partner By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance Page 28 of 29 TW GP EF-I, LP, a Delaware limited partnership By: TW GP EF-I GP, LLC, its General Partner By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance TW GP EF-I GP, LLC, a Texas limited liability company By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance TAILWATER LLC, a Texas limited liability company By: /s/ Brian Blakeman Brian Blakeman, Vice President Tax & Finance /s/ Jason H. Downie Jason H. Downie /s/ Edward Herring Edward Herring Page 29 of 29
